Holmes, J.,
dissenting. I dissent from the majority opinion based in part upon most of the points set forth in Justice Locher’s dissent with which I concur. I wish to emphasize, however, the unreality of subjecting all charities, regardless of size and regardless of services performed, to tort liability to the same extent as individuals and corporations. The majority states that it is the duty of this court to evaluate an immunity doctrine in light of reason, logic and the actions and functions of the relevant entities in the twentieth century. I agree with this basic hypothesis and, in proceeding on such basis to evaluate the immunity doctrine, one may reasonably conclude that there is greater reason than ever before for the continuation of the doctrine as we have applied it in Ohio.
First, there is an ever growing need for the services, aid and counseling of the many charitable organizations and agencies serving our communities. As the need expands, the cost of providing such services accordingly escalates. The cost of liability insurance covering all facets of the agencies’ operation, added to their growing budgetary problems, would prove insurmountable to many public charitable organizations.
There is a great disparity within charitable organizations, some large, serving on a state or national scale; some small, serving a given neighborhood. Some are admittedly of sizable wealth, most are of modest means, receiving all of their revenue from sources such as United Way and other volunteer fundraising efforts. There is sound reason not to apply tort liability in the same manner and degree to all charitable organizations regardless of the nature of the operation.
There is also sound reason to consider, and fairly conclude, to what extent charitable organizations may be held financially responsible for their torts. Should a monetary judgment against the charity be permitted to completely absorb and annihilate the trust property of the charity? Or should the trust res be held exempt from judgment for the benefit of the public at large?
In the determination of the application and reach of the abrogation of this long standing doctrine of immunity granted to charitable organizations in Ohio, there needs to be an input of empirical data, and public policy judgments made thereupon. Such determinations should be made by the legislative body of this state, as such body in a similar manner is currently reviewing the public policy issues of governmental immunity as recently abrogated by this court.
Locher, J., concurs in the foregoing dissenting opinion.